Ms. Lenna M. Carruth Route 3, Box 84a Charleston, Arkansas 72933
Dear Ms. Carruth:
You have requested Attorney General's Opinion concerning Act 570 of 1979.  Your question is as follows:
  Must members of the Board of Directors of a non-profit corporation, which receives or disburses federal funds, file a Code of Ethics statement pursuant to Act 570 of 1979?
I have previously opined that board members of non-profit corporations are not required to file a Code of Ethics form pursuant to Act 570 of 1979, Attorney General's Opinion No.89-E-25 and Attorney General's Opinion No. 89-E-27, copies of which are enclosed herewith.
A.C.A. 21-8-305(a)(4) in describing those persons required to file a written statement of financial disclosure states:
  All persons serving by appointment on any state, county, or local board, agency, commission, department or similar entities who are authorized or charged by law with the exercise of regulatory authority through rule making or adjudication, or are authorized to receive or disperse state or federal funds.
It is my opinion that a non-profit corporate board is not a public entity and that Act 570 of 1979 intends to reach only public and not private entities. Although many non-profit boards do receive or disburse state or federal funds, those that are not public in nature are not covered by Act 570 of 1979.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Bill McLean.